Title: To Alexander Hamilton from William Jackson, [7–10 May 1790]
From: Jackson, William
To: Hamilton, Alexander


[New York, May 7–10, 1790]

The President of the United states authorises the Secretary of the Treasury to engage Edward Carrington Esquire to visit Cape Henry and to make a selection of the spot for the purpose of the Cession within mentioned (with permission to take with him one or two seafaring persons) & to make the parties a resonable allowance for expence and trouble, out of the Monies appropriated towards erecting the said Light house.
The President also thinks fit to appoint the said Thomas, Keeper or Superintendant of the Light house at Plymouth, and authorises the said Secretary to ratify the provisional Contract for oil within mentioned.
By order of the President of the United states
W. Jackson

